NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CAMERON MARCUS TUCKER, Appellant.

                             No. 1 CA-CR 19-0545
                               FILED 1-21-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-109446-001
               The Honorable Aryeh D. Schwartz, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michelle L. Hogan
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Margaret M. Green
Counsel for Appellant
                            STATE v. TUCKER
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Cynthia J. Bailey delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Lawrence F. Winthrop joined.


B A I L E Y, Judge:

¶1           Defendant Cameron Marcus Tucker appeals his conviction
and sentence for unlawful flight. For the reasons that follow, we affirm.

                FACTS 1 AND PROCEDURAL HISTORY

¶2            On February 21, 2018, at approximately 1:30 a.m., Officer
Alexander Callirgos was patrolling in a marked Phoenix Police Department
vehicle when he observed a driver, later identified as Tucker, fail to signal
100 feet before making a right-hand turn. The officer attempted to pull
Tucker over by activating his overhead lights, but Tucker did not
immediately slow down or stop even though there were available places to
safely do so. Tucker continued driving even after the officer turned on his
siren; instead, as he admitted later, he chose to ignore the officer’s lights
and siren to avoid his vehicle having to be towed home. When Tucker
entered the 202 freeway on-ramp, the officer turned off his overhead lights
and sirens and from there, a police air unit followed Tucker to his home.

¶3           As Tucker exited the freeway, Officer Nicholas Miller began
following him, but he did not turn on his lights or siren. When Tucker
parked the car in his driveway, Miller activated his lights and arrested him.

¶4             Tucker was charged with one count of unlawful flight from a
law enforcement vehicle, a Class 5 felony, in violation of A.R.S. § 28-622.01.
Before trial, the court granted the State’s motion in limine to preclude any
testimony or argument regarding the penalty Tucker faced if convicted.
During the trial, both Callirgos and Miller testified. The jury found Tucker
guilty and the trial court sentenced him as a repetitive offender to a
mitigated term of 3.5 years’ imprisonment, with 38 days’ presentence
incarceration credit.


1On appeal, we view the evidence in the light most favorable to sustaining
the conviction and resolve all reasonable inferences against Tucker. State v.
Karr, 221 Ariz. 319, 320, ¶ 2 (App. 2008).


                                      2
                               STATE v. TUCKER
                              Decision of the Court

¶5            We have jurisdiction over Tucker’s timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes §§ 12–120.21(A)(1), 13-4031, and –4033.

                                 DISCUSSION

¶6           On appeal, Tucker argues the court abused its discretion in
denying his motions for mistrial and the prosecutor improperly impugned
defense counsel’s integrity during closing arguments. We address each
argument in turn.

I. The Motions for Mistrial

¶7            We review a trial court’s denial of a motion for mistrial for an
abuse of discretion. State v. Blackman, 201 Ariz. 527, 538, ¶ 41 (App. 2002).
When a motion for mistrial is based on witness testimony, the trial court
must consider (1) “whether the testimony called to the jurors’ attention
matters that they would not be justified in considering in reaching their
verdict and (2) the probability under the circumstances of the case that the
testimony influenced the jurors.” State v. Lamar, 205 Ariz. 431, 439, ¶ 40
(2003). We give great deference to the trial court’s decision because it “is in
the best position to determine whether the evidence will actually affect the
outcome of the trial.” Id. (quoting State v. Jones, 197 Ariz. 290, 304, ¶ 32
(2000)).

¶8             When answering a question about general police procedure
during the state’s direct examination, Callirgos testified that Phoenix police
policy permits an officer to activate a siren when pursuing a person
suspected of a felony. Tucker objected and moved for a mistrial, or in the
alternative to strike the testimony, arguing that he was prejudiced by the
suggestion that he had committed a felony. The court denied the motion
for mistrial, but it struck the testimony and instructed the jury to disregard
it, reasoning that because the testimony related only to police policy and
did not suggest that Tucker was being pursued for a felony offense, he was
not prejudiced by it.

¶9             The court did not abuse its discretion in denying the motion
for a mistrial. The officer’s testimony did not implicate Tucker but rather
provided an overview of police procedure. Because the testimony did not
directly relate to the facts in this case, there was little probability that the
testimony would influence the jurors or call attention to matters the jury
could not properly consider. See Lamar, 205 Ariz. at 439, ¶ 40. Additionally,
any possible prejudice was cured by the court’s instructions to disregard
the stricken testimony. See State v. Almaguer, 232 Ariz. 190, 199, ¶ 29 (App.


                                       3
                             STATE v. TUCKER
                            Decision of the Court

2013) (“[J]urors are presumed to follow the trial court’s instructions,
including curative ones.”); see also State v. Schroeder, 167 Ariz. 47, 51 (App.
1990) (concluding court’s instruction cured any prejudice caused by
improper testimony).

¶10            Tucker moved for a mistrial a second time, following
Callirgos’s testimony that “[o]nce [Tucker] got on the ramp, I turned—I had
[the lights and sirens] on for like five seconds. Turned them off. And my
boss asked if we had a felony flight. That’s what he asked, my boss. And I
said, you know, yes.” Again, Tucker objected and moved the trial court to
declare a mistrial or strike the testimony. The court denied both motions,
but gave the jury a curative instruction that: “When the officer turned on
his lights and/or sirens, Mr. Tucker was not being pursued or investigated
for a felony. The parties agree that is a fact.”

¶11            The court did not err in denying the second motion for
mistrial. Although Callirgos’s testimony arguably violated the court’s
motion in limine ruling, “[t]he trial judge viewed the improper statement
in the context of the evidence in the case as a whole, assessed its effect on
the jury, and, in light of all the circumstances, determined that a limiting
instruction would cure the error.” State v. Dann, 205 Ariz. 557, 570, ¶ 46
(2003). The jury was instructed that Tucker was not being pursued or
investigated for a felony. Accordingly, we find that the curative instruction
sufficiently cured any possible prejudice to Tucker. See Lamar, 205 Ariz. at
439, ¶ 43. Further, the record provides ample evidence that Tucker
“wilfully fle[d] or attempt[ed] to elude a pursuing official law enforcement
vehicle,” A.R.S. § 28-622.01(A): after failing to signal before a turn, Tucker
ignored both the officer’s overhead lights and sirens and then did not stop
his vehicle until he arrived at his house. The curative instruction, combined
with the overwhelming evidence of guilt, rendered any error harmless. See
Dann, 205 Ariz. at 570, ¶ 46.

II. Prosecutorial Error

¶12           Tucker alleges the prosecutor engaged in prosecutorial error2
by improperly impugning the integrity of defense counsel and defense
tactics. To succeed on a claim of prosecutorial error, “a defendant must


2  “When reviewing the conduct of prosecutors in the context of
‘prosecutorial misconduct’ claims, courts should differentiate between
‘error,’ which may not necessarily imply a concurrent ethical rules
violation, and ‘misconduct,’ which may suggest an ethical violation.”
Matter of Martinez, 248 Ariz. 458, 470, ¶ 47 (2020).


                                      4
                             STATE v. TUCKER
                            Decision of the Court

demonstrate that the prosecutor’s misconduct so infected the trial with
unfairness as to make the resulting conviction a denial of due process.”
State v. Johnson, 247 Ariz. 166, 200, ¶ 133 (2019) (quoting State v. Martinez,
230 Ariz. 208, 214, ¶ 24 (2012)). We will reverse for prosecutorial error if
“(1) the prosecutor committed misconduct and (2) a reasonable likelihood
exists that the prosecutor’s misconduct could have affected the verdict.”
State v. Goudeau, 239 Ariz. 421, 465, ¶ 193 (2016). Because Tucker failed to
object, we review for fundamental error. See Johnson, 247 Ariz. at 200, ¶ 133.
Thus, Tucker must demonstrate that (1) trial error exists; and (2) the error
was fundamental, meaning the error went to the foundation of the case,
took from the defendant a right essential to his defense, or was so egregious
that he could not possibly have received a fair trial. State v. Escalante, 245
Ariz. 135, 142, ¶ 21 (2018). If the defendant shows the first two types of
fundamental error, he must also show prejudice, but if he shows the error
was so egregious that he could not have possibly received a fair trial,
prejudice is presumed. Id.

¶13           Prosecutors are given “wide latitude” when presenting
closing arguments to the jury. Goudeau, 239 Ariz. at 466, ¶ 196. And
“[w]hile commentary about the defense’s theory is common, an argument
that impugns the integrity or honesty of opposing counsel is improper.”
State v. Acuna Valenzuela, 245 Ariz. 197, 220, ¶ 93 (2018) (quoting State v.
Hulsey, 243 Ariz. 367, 390, ¶ 99 (2018)).

¶14            Here, during his rebuttal closing argument, the prosecutor
referred to defense counsel as a magician, whose arguments were akin to
performing illusions meant to distract the jury from the evidence. The
prosecutor then addressed eleven “illusions” presented in the defense
closing and explained why each argument did not square with the evidence
presented. Although Tucker contends that the magician comparison
suggested defense counsel was attempting to mislead the jury, on this
record, we cannot say the argument did more than criticize defense tactics.
See State v. Ramos, 235 Ariz. 230, 238, ¶ 25 (App. 2014). The remainder of
the State’s rebuttal properly commented on the defense’s theories and
arguments. See Acuna Valenzuela, 245 Ariz. at 220, ¶ 93.

¶15            Moreover, “[i]f overwhelming evidence of guilt exists in the
record, we may conclude a defendant has failed to meet his burden of
establishing prejudice from the impermissible comment.” Ramos, 235 Ariz.
at 236, ¶ 18; see also Goudeau, 239 Ariz. at 466, ¶ 199. As discussed above,
the record contains overwhelming evidence of Tucker’s guilt. See supra
¶ 11. Accordingly, Tucker has failed to demonstrate any fundamental error
or resulting prejudice. See State v. James, 231 Ariz. 490, 493, ¶ 11 (App. 2013).


                                       5
                         STATE v. TUCKER
                        Decision of the Court

                            CONCLUSION

¶16          Because Tucker has shown no error, we affirm his sentence
and conviction.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                     6